Exhibit 1 Joint Filing Agreement We, the signatories of the statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. Dated: February 14, 2013 Key Gate Investments Limited By: /s/Andrew Lo Name:Andrew Lo Title: Director China Harvest Fund II, L.P. By China Renaissance Capital Investment II, L.P., its general partner By China Renaissance Capital Investment II GP, its general partner By: /s/Andrew Lo Name:Andrew Lo Title:Director China Renaissance Capital Investment II, L.P. By China Renaissance Capital Investment II GP, its general partner By: /s/Andrew Lo Name:Andrew Lo Title:Director China Renaissance Capital Investment II GP By: /s/Andrew Lo Name:Andrew Lo Title:Director
